AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Michael Cassabon                                  )
                            Plaintiff                                  )
                        v.                                             )    Civil Action No.      2:19-cv-00799-DCN
The Bishop of Charleston, a Corporation Sole, and
                                                                       )
Robert E, Guglielmone, Bishop of Charleston
                          Defendants                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


 the plaintiff

 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .

O other: The court does not have subject-matter jurisdiction and must dismiss this case.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.


 tried by the Honorable                          presiding, without a jury and the above decision was reached.

Odecided by the Honorable David C. Norton, United States District Judge, on a motion to dismiss.


Date: August 14, 2019                                                      CLERK OF COURT


                                                                                            s/John P. Bryan, Jr.
                                                                                       Signature of Clerk or Deputy Clerk
